 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 BANK OF AMERICA, N.A.,                                 Case No.: 2:16-cv-02723-APG-EJY

 4          Plaintiff                                Order Denying Motions Without Prejudice

 5 v.                                                              [ECF Nos. 45, 55]

 6 TRAVATA AND MONTAGE AT
   SUMMERLIN CENTRE HOMEOWNERS
 7 ASSOCIATION, et al.,

 8          Defendants

 9         After plaintiff Bank of America, N.A. settled with defendant Granemore Street Trust, I

10 ordered the remaining parties to state whether the pending summary judgment motions were

11 moot or whether I should rule on them. ECF No. 91. I advised the parties that if they did not

12 respond to my order by March 23, 2020, I would deny the pending motions without prejudice. Id.

13 The parties did not respond by the deadline, so I deny the motions without prejudice.

14         I THEREFORE ORDER that the pending summary judgment motions (ECF Nos. 45, 55)

15 are DENIED without prejudice.

16         I FURTHER ORDER that the remaining parties shall file either a stipulation of dismissal

17 or a status report on or before April 17, 2020, including whether plaintiff Bank of America, N.A.

18 intends to proceed against defendant Nevada Association Services, Inc.

19         DATED this 24th day of March, 2020.

20

21
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
22

23
